DETAILED ACTION
	Applicant’s response, filed 9/08/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-2, 4-10, 12-18, and 20-23 are pending.
Claims 3, 11, and 19 are canceled.
Claims 1-2, 4-5, 7-10, 12-13, 17-18, 20-21, and 23 are amended.
Claims 1-2, 4-10, 12-18, and 20-23 are rejected.

Specification
The amendments to the Specification submitted 9/08/2022 are accepted.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrasing “The present disclosure provides…”.  Correction is required.  See MPEP § 608.01(b).
Response to Applicant’s Arguments
The objection regarding the word limit to the abstract is withdrawn in view of the traversal to the objection by Applicant. Applicant submits that at least 50 words are not required because MPEP 608.01(b) states that abstracts are preferably between 50-150 words. Applicant has not amended the abstract, or provided any response, to overcome the objection regarding the implied phrasing present in the abstract.

Claim Objections
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claims 13 and 21 recite “mean pool output from at least one of the series of 1-dimensional convolution layers”, which should be amended to recite “mean pool the output from at least one of the series of 1-dimensional convolution layers” in order to maintain consistency with the amendments in claims 12 and 20.
Claim 16 recites “max and mean pool output of the series of 1-dimensional convolution layers; and transform output of max and mean pooling”, which should be amended to recite “max and mean pool the output of the series of 1-dimensional convolution layers; and transform the output of max and mean pooling” in order to maintain consistency with the amendments regarding the outputs in the other claims.

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9: the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads, wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence.
Regarding the three-prong test: (A) engine is a substitute for “means” that is a generic placeholder; (B) engine is modified by the functional language “configured to”; (C) engine is modified by “classification”, which does not provide sufficient structure for performing the step of generating a plurality of embeddings. 
Further, the specification discloses a classification engine at [0070] but does not disclose adequate structure to perform the claimed function. See below regarding issues under 112(a) and 112(b) arising from this claim interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that claims 12-16 are not interpreted as invoking 112(f) despite containing a generic placeholder because the claim steps provide sufficient structure, material, or acts to entirely perform the recited function as outlined in prong (C).

Response to Applicant Arguments
	Applicant submits that, with regard to the third prong, the term “classification” when modifying the term “engine” is understood by one of ordinary skill in the art of designing and using software modules for deep learning applications, and a “classification engine” therefore provides the required structure, material, or acts for performing the claimed function.
	It is respectfully submitted that this is not completely persuasive. Applicant’s arguments that a “classification engine” provides the required structure, material, or acts for detecting one or more candidate variations in the sequence reads, as well as the amendment that detecting comprises processing the embeddings with a deep learning model, is persuasive. A classification engine is interpreted as the software module for the deep learning model that processes the embeddings, and is not interpreted under 35 USC 112(f) for detecting one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings.
	However, Applicant has not provided arguments or support in the specification for how a classification engine can be used to generate a plurality of embeddings. Applicant’s arguments address only how the classification engine may be used as a software module for deep learning applications, i.e., the embedding processing step. It is therefore maintained that the term “classification” does not provide the required structure, material, or acts for performing the claimed function of generating a plurality of embeddings and is therefore interpreted under 35 USC 112(f) for this limitation.

Claim Rejections- 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant rejection is newly stated and is necessitated by claim amendment.
Claim 9 is rejected because, as outlined above under 35 USC 112(f), the disclosure does not contain adequate structure to perform the claimed functions of generating, by a classification engine, a plurality of embeddings including a plurality of biopolymer sequence reads, wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence, because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The Specification discloses that techniques and methods for generating and using embeddings of words and other discrete objects in deep learning models are well-known in the art [0021], and FIG. 2 illustrates exemplary candidate variation information that can be extracted and used to generate embeddings of candidate variation information [0037-0046], but does not clearly disclose either a specific algorithm for generating embeddings or how a classification engine, or any deep learning models, could perform such an act. Therefore, the “classification engine” is not supported by the specification as a particular structure that generates embeddings (step 1), but is supported by the specification as a particular structure for detecting variations (step 2).
With respect to the limitations, adequate written description for specific programming to carry out said functions in computer-related inventions requires disclosure of the algorithm by which to perform said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This raises issues under 112(a) because without the respective algorithms disclosed, one is not apprised of the inventor or joint inventor having possession of the claimed invention.

Response to Applicant Arguments
	Applicant submits that what is conventional and well known to one of ordinary skill in the art need not be disclosed in detail, and that the design, modification, and use of software modules that generate embeddings of data, and implementation of deep learning models for processing such embeddings with a classification engine algorithm are well known to one of ordinary skill in the art. 
	It is respectfully submitted that this is not persuasive. As discussed above in the claim interpretation section, the interpretation of the classification engine for detecting variants using a deep learning model under 112(f) is withdrawn, while the interpretation of the classification engine for generating embeddings under 112(f) is maintained. This interpretation requires disclosure of a specific algorithm describing how a classification engine can be used to generate embeddings, but such an algorithm has not been disclosed in the specification. It is therefore maintained that claim 9 fails to comply with the written description requirement.
	Applicant is reminded that under 112(a), as pertains to claims that invoke 112(f) and the requirement for adequate written description pertaining to computer implementation, specifies that claim limitations reciting specialized computing functions (such as is the case herein) must be supported in the Specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. This include a step-by-step procedure for the specialized function so as to establish a clear and definite boundary that notifies the public of the claim scope.   “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’” (emphasis added) Halliburton Energy Services.
Further, if an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc)... Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph)... the invocation of 35 U.S.C. 112, sixth paragraph, does not exempt an applicant from compliance with 35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; Knowlton, 481 F.2d at 1366, 178 USPQ at 493.
As such, Applicant’s arguments are not persuasive.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant objection is newly stated and is necessitated by claim amendment.
Claim 9 recites “the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads, wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence; and detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings, wherein detecting comprises processing the embeddings with a deep learning model”. Under the BRI, the classification engine performs the steps of generating a plurality of embeddings and detecting one or more candidate variations. However, in Applicant’s Remarks at page 12, par. 4, Applicant submits that “The design, modification, and use of software modules that generate embeddings of data, and implementation of deep learning models for processing such embeddings of data with a classification engine algorithm to classify the data are well known to one of ordinary skill in the art”. It is not clear from these remarks whether Applicant intends that the classification engine algorithm be used only to implement the deep learning models for processing the embeddings, or for both generating and processing the embeddings. It is requested that Applicant provide clarification regarding the functions performed by the classification engine.
Regarding the claim limitation that invokes 112(f): Claim limitation “the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The Specification indicates that the classification engine is configured to: generate a plurality of embeddings including a plurality of biopolymer sequence reads; and detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings at [0070]. However, the claim requires a “classification engine configured to”, and thus is programmed to perform the claimed function. This requires the disclosure of specific programming to carry out said function and in computer-related inventions said operation requires disclosure of the algorithm with which to perform said function. The limitation is indefinite as to the structure that performs said function. Without the algorithm disclosed, it is unclear as to the exact structure that performs said function (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); Halliburton Energy Services v. M-I LLC 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)). This requires that the specification must disclose the specific way to perform the function and not what a skilled artisan would glean from the description, i.e. exemplary ways. The Specification indicates that embeddings are generated as vectors of real numbers of a fixed dimension ([0040] and FIG. 2) and are processed to detect a candidate variation classification ([0051] and FIG. 3). However, there is no specific disclosure of the way in which a classification engine achieves these tasks. Without the disclosed algorithm, the claim is unclear because there are no clear and definite boundaries to inform the public of the claim scope.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-10, 12-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a non-transitory computer-readable medium, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1, 9, and 17: generating/generate a plurality of embeddings including a plurality of biopolymer sequence reads, wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence; and detecting/detect one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings, wherein detecting comprises processing the embeddings with a deep learning model.
Dependent claims 2, 4-8, 10, 12-16, 18, and 20-23 recite further steps that limit the judicial exceptions in independent claims 1, 9, and 17 and, as such, also are directed to those abstract ideas. For example, claims 2, 10, and 18 further limit the composition of the embeddings; claims 4-6, 12-14, and 20-22 further limit the deep learning model; and claims 7-8, 15-16, and 23 further limit training the deep learning model and using the trained deep learning model to process the embeddings.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually generate embeddings of a plurality of biopolymer sequences. Without further detail as to the methodology involved in “generating”, under the BRI, one may simply, for example, use pen and paper to generate the embeddings. The deep learning model requires mathematical techniques as the only supported embodiments, as is supported in the Specification at [0051-0062].
Therefore, claims 1, 9, and 17 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Independent claim 1 includes a computer-implemented method, independent claim 9 includes a system comprising a processor, a memory device, and a classification engine executable on the processor according to software instructions stored in the memory device, and independent claim 17 includes a non-transitory computer-readable medium comprising instructions.
Considerations under Step 2A, Prong Two
Further steps directed to additional non-abstract elements of a “computer-implemented method”, “a system comprising a processor, a memory device, and a classification engine executable on the processor according to software instructions stored in the memory device”, and “a non-transitory computer-readable medium comprising instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited classification engine (i.e., software) which does not integrate the judicial exceptions because the classification operations are generically recited and are nothing but mathematical operations. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The Specification discloses that the methods, systems, and computer-readable medium products provide many advantageous technical effects including improving the accuracy, speed, compactness, and overall efficiency of detecting variations in sequencing data, even suboptimal, low-coverage data, using a deep learning model at [0017], but does not provide a clear explanation for how the additional elements of the system or non-transitory computer-readable medium provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to claims 1, 9, and 17 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Wise et al. (WO 2019/200,338) teaches that computing elements are routine, well-understood and conventional in the art. Exemplary sections of the prior art are [0075] and [00155-00208]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0083-0091]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1. 	Applicant submits that amended claim 1 recites a “computer implemented” method, which is an additional element beyond a judicial exception. Applicant submits that the independent claims are all directed to the practical application of detecting variants in biopolymer sequence read datasets, which is difficult due to the millions of DNA sequence reads with varying length and population. 
	It is respectfully submitted that this is not persuasive. Applicant alleges that the claims are “directed to the practical application of detecting variants in biopolymer sequence read datasets”. However, steps directed to “detecting variants”, as well as generating embeddings, that provide the supposed improvement in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant independent claims includes only the step of the non-abstract components of a generic computer which performs the functions that constitute the judicial exceptions. That the variant detection is difficult due to the number of sequences does not alter the fact that variant detection is a judicial exception, and that the generic computer functions in the claim as a tool to aid in the implementation of that judicial exception. As set forth above, said computer components are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application.
2.	Applicant submits that the embedding of a biopolymer sequence read concatenated with an embedding reference sequence provides additional speed and efficiency in processing at locations with overlapping read sequences. 
	It is respectfully submitted that this is not persuasive. As stated above, steps directed to generating embeddings are judicial exceptions, and a judicial exception cannot integrate itself. If Applicant intends to submit that the claims provide an improvement to variant detection by the type of embeddings generated, the claims must reflect the “additional elements” that provide for the supposed improvements, which they currently do not. As amended, the instant claims do not clearly convey how the additional elements of the claims contribute to the alleged improvement.

Claim Rejections - 35 USC § 102
The outstanding rejections are withdrawn in view of the amendments submitted herein.

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein. Poplin is not considered to teach the limitation “wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-2, 7, 9-10, 15, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Poplin et al. (bioRxiv, 2016, doi.org/10.1101/092890; IDS 07/27/2019 reference #8) in view of Schulz-Trieglaff et al. (US 2019/0220704, priority 1/15/2018). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The instant rejection is newly stated and is necessitated by claim amendment.
Instant claims 1, 9, and 17 are directed to a computer-implemented method, system, and non-transitory computer-readable medium for detecting candidate variations, with the steps of: 
generating a plurality of embeddings including a plurality of biopolymer sequence reads, wherein each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence; and
detecting one or more candidate variations in the sequence reads based at least in part on the plurality of embeddings, wherein detecting comprises processing the embeddings with a deep learning model.
Regarding claims 1, 9, and 17, the prior art to Poplin discloses a deep learning approach using a deep convolutional neural network called DeepVariant that can call genetic variation in aligned next-generation sequencing read data by learning statistical relationships between images of read pileups around putative variant and true genotype calls (abstract). Poplin teaches that the DeepVariant algorithm (i.e., computer-implemented method) is available as open source software (i.e., a classification engine/instructions) (p. 5, par. 3). It is considered that a system comprising a processor and a memory device/non-transitory computer-readable medium are necessary features in computing systems using software to perform deep learning. Poplin teaches that DeepVariant encodes the reference and read support for each candidate variant (i.e., biopolymer sequence reads) into an RGB image (i.e., generating embeddings) (p. 6, Figure 1 and legend; p. 15, par. 3 through p. 17, par. 1). Poplin teaches that the encoded image is provided to a trained convolutional neural network (i.e., deep learning model) which then calculates the genotype likelihoods for each site and emits a variant call (i.e., detecting candidate variations based on the embeddings) (p. 2, par. 2; p. 6, Figure 1 and legend; p. 17, par. 4).
Poplin does not teach concatenating each embedding of a sequence read with an embedding of the corresponding reference sequence.
However, the prior art to Schulz-Trieglaff discloses a deep-learning based variant classifier (title). Schulz-Trieglaff teaches that their technology directly operates on DNA sequencing data by processing encodings (i.e., embeddings) of aligned reads that span a target base position, where the data encoded for each base in a read sequence includes the individual read and a corresponding reference base from a reference read (i.e., each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence) [0064; 0144-0151]. FIG. 2 depicts encoded reads as rows, base positions in the reads as columns, and a plurality of dimensions of an input features along the z-axis, where the plurality of dimensions can include a reference base aligned to the sequence base. Schulz-Trieglaff teaches that array of input features is input to the variant classifier [0140].
Regarding claims 1, 9, and 17, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Poplin and Schulz-Trieglaff because both references disclose methods for calling genetic variants using deep learning. The motivation to use the encoding structure of Schulz-Trieglaff would have been to provide a more efficient approach than the method where Google’s Inception engine has been applied to call variants (i.e., the methods of Poplin), which are extremely resource intensive, as taught by Schulz-Trieglaff [0035; 0063]. Thus, it would have been obvious to encode sequence reads with their associated reference sequences, taught by Schulz-Trieglaff, for input to the deep learning model of either Poplin or Schulz-Trieglaff. One could have combined the elements as claimed by the known methods of Poplin and Schulz-Trieglaff, and that in combination, each element merely would have performed the same function as it did separately for the predictable result of detecting variants with deep learning.
Regarding claims 2, 10, and 18, Poplin in view of Schulz-Trieglaff teach the method, system, and non-transitory computer-readable medium of claims 1, 9, and 17 as described above. Claims 2, 10, and 18 further specify that the embeddings further comprise sequence quality information, sequence positional information, reference sequence information, and/or variation hypothesis information. Poplin teaches that the read and reference (i.e., reference sequence information) data, quality score (i.e., sequence quality information), and other read features including strand information (i.e., sequence positional information) are encoded as an image for each candidate variant site (p. 6, Figure 1 and legend; p. 15, par. 3 through p. 17, par. 1). As Poplin teaches that the read and reference data is encoded as an image for each candidate variant site (p. 6, Figure 1 and legend; emphasis added), it is considered that the encoded images (i.e., embeddings) comprise information about sequence positional information and variation hypothesis information.
Regarding claims 7, 15, and 23, Poplin in view of Schulz-Trieglaff teach the method, system, and non-transitory computer-readable medium of claims 1, 9, and 17 as described above. Claims 7, 15, and 23 add training the deep learning model, wherein training comprises: generating a plurality of embeddings of suboptimal candidate variation information, wherein the information comprises a plurality of sequence reads, and an embedding of a model reference sequence; processing the embeddings with a deep learning model that detects the suboptimal candidate variation; and minimizing error in the detection of the suboptimal candidate variation relative to a ground truth candidate variation of the model reference sequence by adjusting parameters of the deep learning model. Poplin teaches training the model using labeled true genotypes (p. 2, par. 2-3). Poplin also teaches training the model using non-Illumina whole genome sequencing datasets from SOLID and PacBIO, which have high error rates, and on exome datasets, which is challenging because exomes have far fewer variants and their sequencing data have non-uniform coverage, and sequencing errors that introduce many false positive variants (p. 3, par. 4 through p. 4, par. 2). As the instant specification defines “suboptimal candidate variation” as “those candidate variations obtained from a sequencing dataset of less than optimal quality” [0028], and as Poplin teaches training the model using data with high error rates and particular challenges, it is considered that Poplin fairly teaches this limitation. Poplin teaches that training the convolutional neural network reuses the DeepVariant machinery to generate pileup images for a sample with known genotypes, and the labeled image + genotype pairs (i.e., embeddings of sequence reads and a model reference sequence) are used (i.e., processed) to optimize the convolutional neural network parameters to maximize genotype prediction accuracy (i.e., minimizing error in the detection of the suboptimal candidate variation relative to a ground truth candidate variation of the model reference sequence).
B.	Claims 4-5, 8, 12-13, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poplin in view of Schulz-Trieglaff, as applied to claims 1-2, 7, 9-10, 15, 17-18, and 23 as described above, in view of Jaganathan et al. (US 2019/0114547, priority 10/16/2017). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 4, 12, and 20, Poplin in view of Schulz-Trieglaff teach the method, system, and non-transitory computer-readable medium of claims 1, 9, and 17 as described above. Claims 4, 12, and 20 add: transforming the embeddings with a series of 1-dimensional convolution layers; max and mean pooling output of the series of 1-dimensional convolution layers; and transforming output of max and mean pooling with a series of fully connected layers that output detection of the candidate variation. Poplin teaches that the input image layer is attached to the convolutional neural network with 9 partitions, and the final output layer is a three-class Softmax layer with fully-connected inputs to the preceding layer (p. 17, par. 3). Poplin does not teach 1-dimensional convolution layers or max and mean pooling.
However, the prior art to Jaganathan discloses a convolutional neural network-based classifier for variant classification (abstract). Jaganathan teaches that a convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent, where one or more convolutional layers are included interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers [0088]. Jaganathan teaches that the convolution operation extracts patches from its input feature map and applies the same transformation to all of these patches (i.e., transforming the input with a series of convolution layers) [0089]. Jaganathan teaches 1D convolutions (i.e., 1-dimensional convolution layers) to extract local 1D patches or subsequences from sequences or bases (i.e., embeddings) ([0161] and FIG. 16]) when the input comprises nucleotide sequences ([0180-0182] and FIGS. 25-27) that are encoded with an encoder ([0197] and FIG. 29). Jaganathan teaches sub-sampling layers to reduce the resolution of the features extracted by the convolution layers, where sub-sampling layers can employ two types of pooling operations, average pooling and max pooling ([0120] and FIG. 7). Jaganathan teaches that the convolutional neural network can be parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers, and can include one or more fully-connected layers and a terminal classification layer for output ([0261-0162] and FIG. 31).
Regarding claims 5, 13, and 21, Poplin in view of Schulz-Trieglaff and Jaganathan teach the method, system, and non-transitory computer-readable medium of claims 1, 4, 9, 12, 17, and 20  as described above. Claims 5, 13, and 21 add: mean pooling output from at least one of the series of 1-dimensional convolution layers and adding back the mean pooling values into the input of the subsequent 1- dimensional convolution layer, which Poplin does not teach.
However, Jaganathan teaches performing convolution 1 on input data, performing average pooling, and performing convolution 2 on the pool ([0126-0127] and FIG. 8). Jaganathan teaches embodiments of 1D convolutions as described above ([0161] and FIG. 16]).
Regarding claims 8 and 16, Poplin in view of Schulz-Trieglaff teach the method, system, and non-transitory computer-readable medium of claims 1, 7, 9, and 15 as described above. Claims 8 and 16 add processing the embeddings comprises: transforming the embeddings with a series of 1-dimensional convolution layers; max and mean pooling output of the series of 1-dimensional convolution layers; and transforming output of max and mean pooling with a series of fully connected layers that output detection of the suboptimal candidate variation. Poplin teaches that the input image layer is attached to the convolutional neural network with 9 partitions, and the final output layer is a three-class Softmax layer with fully-connected inputs to the preceding layer (p. 17, par. 3). It is considered that Poplin teaches training the model with suboptimal candidate variation as described above. Poplin teaches that the trained model is used to call variants (Figure 1). Poplin does not teach 1-dimensional convolution layers, max and mean pooling, or detecting a suboptimal candidate variant.
However, the prior art to Jaganathan discloses a convolutional neural network-based classifier for variant classification (abstract). Jaganathan teaches that a convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent, where one or more convolutional layers are included interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers [0088]. Jaganathan teaches that the convolution operation extracts patches from its input feature map and applies the same transformation to all of these patches (i.e., transforming the input with a series of convolution layers) [0089]. Jaganathan teaches 1D convolutions (i.e., 1-dimensional convolution layers) to extract local 1D patches or subsequences from sequences or bases (i.e., embeddings) ([0161] and FIG. 16]) when the input comprises nucleotide sequences ([0180-0182] and FIGS. 25-27) that are encoded with an encoder ([0197] and FIG. 29). Jaganathan teaches sub-sampling layers to reduce the resolution of the features extracted by the convolution layers, where sub-sampling layers can employ two types of pooling operations, average pooling and max pooling ([0120] and FIG. 7). Jaganathan teaches that the convolutional neural network can be parameterized by a number of convolution layers, a number of convolution filters, and a number of subsampling layers, and can include one or more fully-connected layers and a terminal classification layer for output ([0261-0162] and FIG. 31).
Regarding claims 4-5, 8, 12-13, 16, and 20-21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Poplin in view of Schulz-Trieglaff for deep learning using a deep convolutional neural network to call genetic variation with the method of Jaganathan for a convolutional neural network-based classifier for variant classification because both pieces of art are in the same field of endeavor. The motivation would have been to use a deep convolutional neural network to call genetic variation and avoid the hand-crafted and parameterized statistical models used for variant calling that produce thousands of errors and missed variants in each genome, as taught by Poplin (abstract), with a deep neural network that uses multiple nonlinear and complex transforming layers to successively model high-level features for pathogenicity classification, as taught by Jaganathan [0167]. It would have been obvious to substitute one of the convolutional neural network taught by Jaganathan that uses the 1-dimensional convolution layers and average/max pooling for the convolutional neural network of Poplin in view of Schulz-Trieglaff because a substitution of one convolutional neural network for another is no more than the simple substitution of one known element for another. 
C.	Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poplin in view of Schulz-Trieglaff, as applied to claims 1-2, 7, 9-10, 15, 17-18, and 23 as described above, in view of Jaganathan, as applied to claims 4-5, 8, 12-13, 16, and 20-21 as described above, and further in view of Szegedy et al. (Proceedings of the IEEE conference on computer vision and pattern recognition, 2016, p. 2818-2826). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 6, 14, and 22, Poplin in view of Schulz-Trieglaff and Jaganathan teach the method, system, and non-transitory computer-readable medium of claims 1, 4, 9, 12, 17, and 20 as described above. Claims 6, 14, and 22 add: transforming output from at least one of the series of 1-dimensional convolution layers with a series of dimension-reducing layers that output directly into the fully connected layers, which Poplin in view of Jaganathan does not teach.
However, the prior art Szegedy discloses ways to scale up convolutional networks (abstract). Szegedy teaches that a 1x1 convolution is an example of dimension reducing convolution (p. 2819, col. 2, par. 3 and 6). Szegedy teaches performing a 1x1 convolution (i.e., dimension-reducing layer) on a 5x5 average pooling layer that directly outputs to a fully connected layer (Figure 8). 
Regarding claims 6, 14, and 22, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the deep convolutional neural network to call genetic variation as taught by Poplin in view of Schulz-Trieglaff and Jaganathan with the convolutional networks taught by Szegedy because Poplin expressly teaches using the convolutional neural network of Szegedy for their deep learning model (p. 17, par. 2). The motivation would have been to use features of a convolutional neural network with substantial gains over the art, as taught by Szegedy (abstract). Jaganathan also teaches that the convolutional neural network NN can comprise dimensionality altering convolution layers that reshape spatial and feature dimensions of a preceding input [0263], where an example of a dimensionality altering convolution is a 1×1 convolution [0028]. Therefore, reducing dimensionality through convolution layers is a common practice. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein. While neither Jaganathan or Szegedy remedy the deficiency of Poplin according to the amended claims (each embedding of a sequence read is concatenated with an embedding of the corresponding reference sequence), Schulz-Trieglaff clearly teaches this limitation. 

Double Patenting
The outstanding rejections are withdrawn in view of the amendments submitted herein and to copending Application No. 16/296,135 (now allowed).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                  
/Lori A. Clow/Primary Examiner, Art Unit 1671